DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan 10/11/2018 (TW 107135860).  It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan 8/8/2018 (TW 107127703).  It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
	In the instance the certified copies are not filed in the next response, Applicant’s effectively filed date will be that of the instant application (8/8/2019).

Specification
3.	The abstract of the disclosure is objected to because:
“parallelly” is not a word
“Each electrochemical system element includes a package layer on the side wall, so that their electrolyte systems don’t circulate” requires correction in terms of defining that the electrolyte systems of adjacent electrochemical system elements do not circulate with one another.
“respective” is needed prior to “electrolyte systems” in the third to the last line.
Correction is required.  See MPEP § 608.01(b).


	For example, the first page of the specification has Examiner-added underlining and/or brackets showing the areas of grammatical issues on the first page.  The specification uses the term “parallely” which is not a word and requires correction throughout the entire specification.  Other words are utilized in the specification that are also not words such as “three-dimensionalized.”  The issues shown below are non-limiting; review and correction of the entire specification is required.  

    PNG
    media_image1.png
    185
    704
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    380
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    329
    620
    media_image3.png
    Greyscale

      Appropriate correction is required.

5.	The disclosure is objected to because of the following:  
the reference numeral 16 is given two names:  “patterned conductive layer 16” (at least P34; all subsequent paragraph citations to the PGPUB) and “electricity conducting layer 16” (at least P35).  The same term should be used throughout the specification for a given numeral.
The reference numeral 18 is given two names:  “patterned conductive layer 18” (at least P34) and “electricity conducting layer 18” (at least P35).  The same term should be used throughout the specification for a given numeral.	
P39 refers to Fig. 4B and describes “top and bottom layers 23a, 23b” and “middle layer 23c” which requires correction to “top and bottom layers 23a, 23c” and “middle layer 23b” (see Fig. 4B).
Appropriate correction is required.
Drawings
6.	Figures 1A, 1B, 2A, and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (P4, 16, 17).  See MPEP § 608.02(g).  Corrected 

7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
16a, 16b, 16c (P34) (Fig. 3)
12s (P34) (Fig. 3)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
8.	Claims 1, 3, 6, 10, and 19 are objected to because of the following informalities:  
Claim 1, line 3:  “disposed opposing to” should be corrected to “disposed opposed to”
Claim 1, lines 7-8:  “forming series and/or parallel connections internally by connected with said patterned conductive layers” is not grammatically correct
Claim 1, lines 9, 13:  “each said electrochemical system element group” is not grammatically correct
Claim 3:  “contacting adjacent patterned conductive layer” is not grammatically correct.
Claim 6 has an extra space that requires deletion between “lead” and the period.
Claim 10:  “for forming series connection” should be corrected to “for forming a series connection.” 
Claim 19:  “parallely” in line 5 is not a word.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 1, and thus dependent claims 2-19, claim 2, and thus dependent claims 3, 10, 13, 17-19, claim 3, and thus dependent claim 19, claim 4, and thus dependent claims 5, 6, 15, and 16, claim 6, claim 8, claim 10, claim 11, claim 15, and thus dependent claim 16, claim 16, claim 18, and claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the corresponding surfaces of said first insulating layer and second insulation layer…”  There is insufficient antecedent basis for the underlined feature and it is not clear what would or would not constitute “corresponding surfaces of said first insulating layer and said second insulation layer…”.
	Claim 1, lines 7-8 recite “forming series and/or parallel connections internally” – the meaning of which is not clear or definitive (i.e., internally with respect to what?)
	Claim 1, line 10 recites “formed by one or more electrochemical system elements, said electrochemical system element including…”  In the instance there are multiple electrochemical system elements, it is not clear which would be subsequently claimed “said electrochemical system element” rendering the claim indefinite.
Claim 1, line 11 recites, “including a package layer on the sidewall…”  There is insufficient antecedent basis for this limitation in the claim given “a sidewall” has not been recited and it is not clear what this is in reference to (i.e., the sidewall of what?).
	Claim 1, line 12 recites “the electrolyte systems” which invokes improper antecedent basis given there is insufficient antecedent basis for this limitation
	Claim 1, lines 10-13:  the meaning of the language, “…said electrochemical system element including a package layer on the sidewall for separating the electrolyte systems of said plurality of electrochemical system element individually” is entirely unclear.  Furthermore, it is not clear how a package layer (singular) on the sidewall (not defined with respect to any entity) separates electrolyte systems (plural) of said plurality (plural) of electrochemical system (singular) individually.    
Claim 1, lines 12-13:  “said plurality of electrochemical system element” does not invoke proper antecedent basis to any previously recited entity as there is a plurality of electrochemical 
	Claim 1, lines 13-15:  the meaning of “each said electrochemical system element group with adjacent electrochemical system elements having no electrochemical reaction except for charge transferring” is not clear in meaning or structural requirements.  In order for a battery to function, at least reduction and oxidation must occur at the cathode and anode, respectively which are electrochemical reactions.  If only charge transfer is allowed, it is not clear how “each said electrochemical system element group” (with adjacent electrochemical system elements) is functioning.  It appears from the specification that the intent is to define the feature in terms of there being no electrochemical reactions between adjacent electrochemical system elements 22 (P41); however, this feature is not clearly or properly claimed.  
	Claim 1, lines 10-18  is entirely unclear as to meets and bounds of the claim as it is not grammatically correct, refers back to elements not previously claimed (i.e., there is no antecedent basis for multiple features), and does not define the necessary structural connections and/or cooperative relationships such that the claim is clear.  
	Claim 1 recites in part, “two patterned conductive layers” which renders the claim indefinite as it not clear what is structurally required to meet the feature presented.
	Claim 2 fails to invoke proper antecedent basis at line 1:  “said electrochemical system element group” (singular) and is not clear with respect to which of the defined “plurality of electrochemical system element groups” of claim 1 is being referred to.  The issue is also present in claim 3.  The issue is compounded at claim 10 which then refers back to “said plurality of electrochemical system elements”
one or more electrochemical system elements, said plurality of electrochemical system elements are vertically stacked…”  If there is only one electrochemically system element, it is not clear how there can then be claimed “said plurality of electrochemical system elements.”  Furthermore, it is not clear how in the instance there is only one, it could be “vertically stacked” such the features as claimed are presented.  
	Claim 2 lacks clarity with respect to the wording “when said electrochemical system element group is formed by one or more electrochemical system elements” as it raises doubt as to whether the feature is actually required of the claim.  The same is true of claims 6, 15, and 19 (i.e., the when clauses found in each).  The claim should positively set forth the structure required and not be subject to a “when” feature.
	Claim 3:  “contacting adjacent patterned conductive layer” is not clear in terms of whether the claim fails to invoke proper antecedent basis to one of the already defined “two patterned conductive layers” or if this is an altogether new entity.  
	Claim 3 recites, “the other adjacent patterned conductive layer” in lines 5-6.  There is insufficient antecedent basis for the limitation.
	Claim 3 recites, “said electrolyte system” in line 9.  There is insufficient antecedent basis for the limitation.
	Claim 4:  “to the same or different patterned conductive layers…” is not clear in terms of whether the claim fails to invoke proper antecedent basis to one of the already defined “two patterned conductive layers” or if this is an altogether new entity.  The issue extends to claim 5.
	Claim 1 is drawn to “a horizontal composite electricity supply structure.”  It is not clear how the entity required in claim 6 (“wherein when a plurality of said horizontal composite 
	Claim 8:  “the surfaces of said first insulation layer and/or said second insulation  layer”  
is not clear in terms of whether the claim fails to invoke proper antecedent basis to the already defined “corresponding surfaces of said first insulation layer and second insulation layer” or if the claimed surfaces of claim 8 are separate and distinct from the corresponding surfaces of claim 1.  
	Claim 8 refers to “said electrochemical system element group” which is not clear given there are “a plurality of electrochemical system element groups” (claim 1).  The claim thus fails to invoke proper antecedent basis.
	Claim 9 refers to “said electrolyte system” which is not clear given there are “electrolyte systems” (claim 1).  The claim thus fails to invoke proper antecedent basis.
	Claim 11 recites the use of “two modified silicone layers” which does not make clear the meets and bounds of the claim in terms of what is required to meet a modified silicone layer.  Is this a structural modification? A chemical modification? The structure required to meet the claim is not clear from the claim terms rendering the claim indefinite.
	Claim 15 recites the feature, “said first patterned conductive layers” in lines 2-3.  There is insufficient antecedent basis for the limitation.  The issue compounds at claim 16 which then refers to “said patterned conductive layers” which is indefinite given there are now multiple, distinct “patterned conductive layers” claimed.
	Claim 16 does not make clear whether each of the first conductive lead and second conductive lead are required to be connected to (each) of said patterned conductive layers by the means presented, or if the connection is one of the first conductive lead is connected to [a/the 
Claim 18 recites the terms “high voltages” and “low voltages” which are relative terms rendering the claim indefinite.  The terms “high” and “low” with respect to voltage are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, any electrochemical cell undergoes a certain level of degradation, wherein the wording “tolerate[s] high voltages” and does not configure a quantitative level of degradation that the claimed cell undergoes, preventing a person skilled in the art to understand the true meets and bounds of the claim.
Claim 19:  the meaning of “said plurality of electrochemical system elements in any said electrochemical system element group are electrically connected…” is not clear.  
Appropriate correction is required.  

Prior Art Rejection
11.	MPEP § 2173.06 notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  As detailed above, there is considerable confusion and uncertainty as to the scope, meaning, and proper interpretation of multiple limitations presented within the independent claim as well as the dependent claims.  Accordingly, a prior art rejection is not proper in this 
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/535,204 (=US 2020/00052341).  Although the claims at issue are not identical, they are not patentably distinct from each other because it appears all of the limitations required of the '204 application are found in the instant claim set.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Solan et al. (US 2018/036670) teaches the following horizontal composite battery structure:

    PNG
    media_image4.png
    220
    548
    media_image4.png
    Greyscale

	Kim et al. (US 2010/0227208) teaches the following horizontal composite battery structure:

    PNG
    media_image5.png
    315
    551
    media_image5.png
    Greyscale

Semmens et al. (US 6,074,774) teaches the following horizontal composite battery structure:


    PNG
    media_image6.png
    262
    579
    media_image6.png
    Greyscale

Blomberg et al. (US 4,777,101) teaches the following horizontal composite battery structure:

    PNG
    media_image7.png
    277
    451
    media_image7.png
    Greyscale

Matsumoto et al. (US 2019/0074552) teaches a horizontal battery structure:
    PNG
    media_image8.png
    337
    575
    media_image8.png
    Greyscale

	Sasaki et al. (US 2016/0315346) teaches a horizontal, bipolar battery arrangement:

    PNG
    media_image9.png
    249
    457
    media_image9.png
    Greyscale

Kim (US 2011/0300433) teaches the following structure:

    PNG
    media_image10.png
    547
    625
    media_image10.png
    Greyscale

	Minamida (US 2020/0227789) (intervening reference) teaches the following structure:

    PNG
    media_image11.png
    261
    630
    media_image11.png
    Greyscale

	See also Tsutsumi et al. (US 2019/0027732); Zimmerman et al. (US 2018/0151910); and Charkey (US 5,264,305).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729